ORDER AND MEMORANDUM**
This case is resubmitted as of March 30, 2004.
Customs inspectors recovered 35 vacuum-sealed packages containing 68 pounds of marijuana from defendant De La Mora-Arvide’s vehicle’s gas tank. The defendant argued that the disassembly of his *169gas tank was a “non-routine” search for which the Government lacked reasonable suspicion. However, the Government’s authority to conduct searches at the border includes the authority to disassemble a vehicle’s fuel tank without reasonable suspicion. United States v. Flores-Montano, 541 U.S. -, 124 S.Ct. 1582, 158 L.Ed.2d 311 (2004). We thus do not decide whether reasonable suspicion supported the search and affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.